DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “control unit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
: Improper line type and clarity make the Figures difficult to comprehend and several items have duplicate numbers, such as 43 and 412, 33 and 331; there should be a single leader for each number describing a single element.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-9 are objected to because of the following informalities:  In claim 1, line 8, there seems to be an article missing, such as “the” because the phrase “receiving in inlet” is nonsensical.   Appropriate correction is required.
Additionally, claim 1 uses the term the “the inlet” which appears to be referring to “at least one inlet mouth” and “said domestic water” which seems to be referring to “heated domestic water”; these inconsistencies make the claim difficult to follow without in depth knowledge of the specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited term “hybrid electronic type” for a water mixer is unclear.  It is not understood what it is a hybrid of.  A review of the original disclosure only finds the term used verbatim once in the specification with no explanation.  Its representation in the figures is a box.  A search of US patents and Pre-grant publications found only one instance of the term, which was the instant application.  In interpreting the claim, it is being read a mixer having some sort of electronic functionality to control some aspect (e.g., having a solenoid or motor driven valve); please correct the Office if the applicant disagrees with this interpretation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gastar Corp. (JP 2014 199165).
Regarding claim 1, Gastar discloses a domestic  water heating group comprising: at least one heat source (1,16,Figure 3); at least one storage tank (2), configured for containing said domestic water heated by means of said at least one heat source (16), said at least one storage tank (2)  having at least one inlet mouth and at least one tubular inlet duct (3,21), in fluid connection with each other and configured for receiving in the  inlet said heated domestic water, and at least one first outlet mouth and at least one tubular duct (9), in fluid connection with each other and configured for supplying said heated domestic water from said at least one storage tank (2); at least one heat exchanger group, comprising at least one tubular duct having at least one inlet section and at least one outlet section, said at least one tubular ducts (17) being in fluid communication with a water supply system (8) for feeding said domestic water, with a usage water supply system as well as with said at least one storage tank (2) by means of said at least one tubular duct and said inlet mouth, and being configured for receiving said domestic water to be heated in inlet from said water supply system (via 8a), at said inlet section thereof, and for supplying said heated domestic water at the outlet at said outlet section thereof, towards said at least one storage tank at a storage temperature (TAC) and/or towards a usage water supply system at a supply temperature (TER) (via 3, A, the water enters the tank after being heated), said at least one tubular duct being thermally coupled with said at least one heat source (16)  between said at least one inlet section thereof and said at least one outlet section thereof; wherein it comprises at least one mixer group (12,14) for said domestic water, placed upstream of said at least one inlet section of said at least one tubular duct of said at least one exchanger group, said at least one mixer group having (12,14)  at least one first inlet port (14, nearest to 8), at least one second inlet port (12 near B arrow)  and at least one outlet port (12 in the direction of 13) respectively in fluid connection with said water supply system, with said at least one storage tank (2)  and with said at least one exchanger group (16,17), said at least one mixer group being configured for: receiving said domestic water in inlet at low temperature (TIN) at said first inlet port, said domestic water coming from said water supply system, receiving said heated domestic water in inlet at said second inlet port (12, near B arrow), said heated domestic water exiting from said at least one first outlet mouth (12,in the direction of 13)  of said at least one storage tank, and mixing said domestic water thus received and providing at the outlet, at said outlet port, in fluid connection with said at least one inlet section of said at least one exchanger group, said domestic water thus mixed, having an intermediate temperature (TINT) comprised between the temperature (TIN) of said domestic water fed by said feeding water supply system and the temperature of said heated domestic water (TAC), supplied by said at least one storage tank. As a clarification, because the heat sources, circuits, heat exchangers, and storage tank is located in the same manner, the temperature profiles of the water (low, Intermediate, and heated would be the same).
Regarding claim 2, Gastar discloses the heating group according to claim 1, wherein said intermediate temperature (TINT) is adjustable as a function of the power suppliable by said at least one heat source, of said supply temperature (TER) and of the flow rate that one wishes to obtain at the outlet towards said usage water supply system (Figure3, via 6, controlling the flow rate will adjust this temperature because slowing the fluid flow in the system will help increase the thermal heat transfer between exchangers and components.e)
Regarding claim 3, Gastar discloses the healing group according to claim 1, wherein said at least one mixer group (12) is of hybrid electronic type (valve with stepper motor (51)) 
Regarding claim 4, Gastar discloses the heating group according to claim 1, wherein said at least one heat source is a heat pump, a gas burner (evidenced by (47) combustion control means for 16) or a condensation boiler. 
Regarding claim 5, Gastar discloses the heating group, according to claim 1, wherein said at least one storage tank (2) comprises at least one second outlet mouth and at least one tubular duct (3, Figure 3) in fluid connection with each other and with said at least one storage tank and with said at least one exchanger group, upstream of said at least one heat source (16, via 3-A’-22-15). 
Regarding claim 6, Gastar discloses the heating group according to claim 5, wherein said heat exchanger group (16) comprises at least flow selector device, between said at least one tubular duct  (17) of said at least one storage tank (2)  and said tubular duct of said at least one exchanger group, in order to allow the introduction into said at least one exchanger group of said heated domestic water coming from said at least one storage tank or from said at least one mixer group, and at least one other flow selector device (24), between said tubular inlet duct of said at least one storage tank and said at least one tubular duct, at said outlet section of said at least one tubular duct, in order to allow the introduction of domestic hot water heated in said at least one storage tank (2) and/or in said usage water supply system. 
Regarding claim 7, Gastar discloses the heating group, according to claim 1, wherein said at least one storage tank (2) comprises at least one second inlet mouth (via 8a) and at least one tubular duct, in fluid connection with each other and configured for drawing, from a third outlet mouth, the domestic water fed by the water supply system, and for restoring the quantity of water drawn from the tank by means of the first outlet mouth (via 9).
Regarding claim 9, Gastar discloses a method for heating domestic water by means of a heating group according to claim 1, comprising the following steps: mixing said domestic water  (via 12,14), coming from a feeding water supply system (29, Figure 3), with heated domestic water, coming from a storage tank (2), until it is brought to an intermediate temperature (TINT) between the temperature (TIN) of said domestic water provided by said water supply system and the temperature (TAC) of said domestic water provided by said storage tank; providing said domestic water at said intermediate temperature (TINT) to an exchanger group (12,14)  thermally coupled to a heat source (1), thus obtaining domestic water at a supply temperature (TER) for a usage water supply system; wherein said intermediate temperature is adjustable as a function of the maximum power that can be developed by said heat source, thermally coupled to said exchanger group, of said supply temperature (TER) and of the flow rate of said domestic water towards said usage water supply system  (via 47).6. 
Regarding claim 10, Gastar discloses a domestic  water heating group comprising: at least one heat source (1,16,Figure 3); at least one storage tank (2), configured for containing said domestic water heated by means of said at least one heat source (16), said at least one storage tank (2)  having at least one inlet mouth and at least one tubular inlet duct (3,21), in fluid connection with each other and configured for receiving in inlet said heated domestic water, and at least one first outlet mouth and at least one tubular duct (9), in fluid connection with each other and configured for supplying said heated domestic water from said at least one storage tank (2); at least one heat exchanger group, comprising at least one tubular duct having at least one inlet section and at least one outlet section, said at least one tubular ducts (17) being in fluid communication with a water supply system (8) for feeding said domestic water,  at said at least one inlet section thereof, with a usage water supply system (19), at said at least one outlet section thereof, and with said at least one storage tank (2), by means of said at least one inlet mouth and said at least one tubular inlet duct, said at least one heat exchanger group (16) being configured for receiving in inlet, from said water supply system, said domestic water to be heated, and for supplying said heated domestic water at the outlet towards said at least one storage tank at a storage temperature (TAC) and/or towards said usage water supply system at a supply temperature (TER); said method comprising the step of installing at least one mixer group (12,14)  for said domestic water, upstream of said at least one inlet section of said at least one tubular duct of said at least one exchanger group, said at least one mixer group having at least one first inlet port, at least one second inlet port and at least one outlet port respectively in fluid connection with said water supply system, with said at least one storage tank and with said at least one exchanger group, in a manner such that said one mixer group, during use: receives said domestic water in inlet at low temperature (TIN) at said first inlet port, said domestic water coming from said water supply system, receives said heated domestic water in inlet at said second inlet port, said heated domestic water exiting from said at least one first outlet mouth of said at least one storage tank, and mixes said domestic water thus received and provides at the outlet, at said outlet port, in fluid connection with said at least one inlet sections of said at least one exchanger group, said domestic water thus mixed, having an intermediate temperature (TINT) comprised between the temperature (TIN) of said domestic water fed by said water supply system and the temperature (TAC) of said heated domestic water, supplied by said at least one storage tank and in a manner such that said intermediate temperature (TINT) is adjustable as a function of the power suppliable by said heat source, of said supply temperature (TER) and of the flow rate that one wishes to provide for said usage water supply system. As a clarification, because the heat sources, circuits, heat exchangers, and storage tank is located in the same manner, the temperature profiles of the water (low, Intermediate, and heated would be the same).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gastar Corp. (JP 2014 1991655) and Le Mer (US 2011/0132279).
Regarding claim 8, Gastar discloses the heating group according to claim 1,  but not  that it comprises at least one control unit, operatively connected to said at least one heat source, said at least one storage tank, said at least one exchanger group and said at least one mixer group, said control unit being configured for controlling said mixer group in a manner such that, during use, it supplies domestic water at the outlet at an intermediate temperature (TINT) that depends on the power suppliable by said at least one heat source and on said supply temperature (TER) of the domestic water, that one wishes to supply downstream of said heating group, towards said usage water supply system. 
However, Le Mer disclose a hot water heater (Abstract) that comprises at least one control unit ([0082]), operatively connected to said at least one heat source (60, Figure 2), said at least one storage tank (2) , said at least one exchanger group (10) and said at least one mixer group (3), said control unit being configured for controlling said mixer group in a manner such that, during use, it supplies domestic water at the outlet at an intermediate temperature (TINT) that depends on the power suppliable by said at least one heat source and on said supply temperature (TER) of the domestic water, that one wishes to supply downstream of said heating group, towards said usage water supply system ([0040-0051]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize a controller to modulate the boiler in order to provide hot water at the optimal desired temperature.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/           Supervisory Patent Examiner, Art Unit 3762